

117 HRES 585 IH: Condemning the atrocities and crimes against humanity being perpetrated against religious and ethnic minority women in the Xinjiang Uyghur Autonomous Region by the Government of the People’s Republic of China.
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 585IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Ms. Speier (for herself, Mr. Deutch, Mr. Lieu, Ms. Titus, Mr. Costa, Ms. Lois Frankel of Florida, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the atrocities and crimes against humanity being perpetrated against religious and ethnic minority women in the Xinjiang Uyghur Autonomous Region by the Government of the People’s Republic of China.Whereas repression of ethnic Muslim minorities in the Xinjiang Uyghur Autonomous Region has been ongoing, and was formalized with the Strike Hard Campaign against Violent Terrorism that began in 2014;Whereas the mass internment of Uyghur and other Muslim ethnic minorities in the Xinjiang Uyghur Autonomous Region has been ongoing since April 2017;Whereas the People’s Republic of China has conducted a targeted and systemic population-control campaign against ethnic and religious minorities in the Xinjiang Uyghur Autonomous Region by imposing and implementing coercive population-control practices including selectively enforcing birth quotas, targeting minority women who are in noncompliance with birth quotas, and subjecting women to coercive measures such as forced birth control, forced sterilization, and forced abortion;Whereas the most frequently cited internment reason for one majority-Uyghur county is a violation of birth control regulations;Whereas widespread reports indicate that detained Uyghurs, ethnic Kazakhs, Kyrgyz, and other ethnic and religious minority women are subjected to sexual violence and prevented from reproducing;Whereas, in August 2020, a first-hand account by a former teacher at a women’s internment camp in Urumqi reported human rights abuses and atrocities against many of the 10,000 interned women, including inhumane and unsanitary conditions, forced injections of unknown substances, forced contraception, daily rape and sexual abuse by camp guards, and torture;Whereas the People’s Republic of China allocated $37 million for birth control surgeries in 2019 and 2020 and planned to force more than 80 percent of women in southern areas of Xinjiang to adopt birth control measures with long-term effectiveness;Whereas sterilization rates in Xinjiang grew seven-fold from 2016 to 2018 to more than 60,000 procedures;Whereas birthrates in the majority-Uyghur regions of Hotan and Kashgar decreased by more than 60 percent from 2015 to 2018, and in 2019 the birthrate of the Uyghur population plummeted by 24 percent, compared to a 4.2 percent decline nationwide;Whereas the People’s Republic of China set a near-zero birthrate target of 1.05 per 1,000 people for one majority-Uyghur and Kazakh region for 2020, compared to 19.66 per 1,000 in 2018;Whereas, in 2018, 80 percent of intrauterine device (IUD) insertions in China were performed in Xinjiang, which only makes up 1.8 percent of the nation’s population, up from only 2.5 percent in 2014;Whereas Chinese IUDs are designed without strings so that they can only be removed through surgical procedures by state-approved medical practitioners, and unauthorized removals are punished with prison sentences and fines;Whereas the People’s Republic of China’s policies incentivize interethnic marriages between ethnic minorities and Han that effectively assimilate minorities into the Han culture;Whereas the Pair Up and Become Family program sends male Han Chinese officials to live in and surveil Uyghur and other Muslim ethnic minorities’ homes, sometimes forcing Uyghur women to sleep alongside the Han officials sent to observe them;Whereas Xinjiang policies disrupt every facet of ethnic minority women’s lives beginning with sending young girls to Chinese boarding school, then pressuring marriage to Han Chinese men, pregnancy checks, and forced birth control or sterilization as a means of population control;Whereas the Programme of Action adopted at the International Conference on Population and Development in 1994 affirmed the right of individuals to make decisions concerning reproduction free of all forms of discrimination, violence, or coercion, and reproductive coercion includes, but is not limited to, use of incentives or disincentives to lower or raise fertility, withholding of information on reproductive health options, coerced or forced abortion, involuntary sterilization or use of contraception, or forced pregnancy; Whereas, on October 6, 2020, 39 countries delivered a cross-regional joint statement to the United States Mission to the United Nations on the human rights abuses on Uyghurs and other minorities for forced birth control including sterilization;Whereas, on January 19, 2021, the Department of State determined that the People’s Republic of China committed crimes against humanity and genocide against Uyghurs and other ethnic and religious minority groups in Xinjiang, citing forced sterilizations, forced abortions, coerced marriages, and separation of Uyghur children from their families;Whereas the Department of State’s 2020 Country Reports on Human Rights Practices affirmed the genocide determination and noted coercive population control measures inflicted on ethnic and religious minority women in China, including forced injections with drugs that cause temporary or permanent end to their menstrual cycles and fertility; andWhereas the United States ratified the United Nations Convention on the Prevention and Punishment of Genocide in 1988, recognizing that imposing measures intended to prevent births within the group with intent to destroy a group in whole or part is an act that constitutes genocide: Now, therefore, be itThat the House of Representatives—(1)condemns the atrocities against religious and ethnic minority women in the Xinjiang Uyghur Autonomous Region by the Government of the People’s Republic of China;(2)calls on the People’s Republic of China—(A)to uphold its obligations as a signatory to the Convention on the Prevention and Punishment of Genocide and the International Convention on the Elimination of All Forms of Racial Discrimination, and cease violations of the Conventions’ acts;(B)to halt all forms of forced or coercive population-control practices and end all coercive policies; and(C)to release all individuals detained in internment camps and forced-labor programs, including women interned for violations of birth control regulations; (3)condemns performing unwanted, unnecessary medical procedures on individuals without their full, informed consent and recognizes that everyone has a right to control their own reproductive choices and make informed choices about their bodies; and(4)urges the President of the United States—(A)to take all available actions to prevent atrocities against religious and ethnic minority women in the People’s Republic of China;(B)to encourage and engage in a United Nations-led full investigation of state-sponsored atrocities against women in the Xinjiang Uyghur Autonomous Region, including measures intended to prevent births within specific ethnic and religious groups;(C)to use interagency partnerships and existing authorities, including the Global Magnitsky Human Rights Accountability Act, to impose targeted sanctions against individuals and entities responsible for coercive population-control measures and other human rights abuses against women in the Xinjiang Uyghur Autonomous Region;(D)to address atrocities against religious and ethnic minority women in the People’s Republic of China through bilateral relations and engagement with multilateral institutions and conventions to which both the United States and the People’s Republic of China are parties; (E)to use all existing authorities to provide protection to ethnic and religious minority women who escape the People’s Republic of China, including the authority to include Uyghurs, Kazakhs, Kyrgyz, and certain others who are or were nationals and residents of the People’s Republic of China as Priority 2 refugees of special humanitarian concern; and(F)to use all existing authorities to investigate and provide protection to individuals currently unjustly detained by the People’s Republic of China, including at least 21 of whom have ties to the United States, 5 of which are women. 